Citation Nr: 0308847	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-07 284	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318(b)(1).  

3.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from May 1948 to October 
1949 and from January 1951 to September 1953.  He died in 
February 1999.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from an August 1999 
rating decision of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the case to the RO in April 2001 for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and to 
consider entitlement to DIC under 38 U.S.C.A. § 1318(b)(1).  
The RO since has returned the case to the Board.  


FINDINGS OF FACT

1.  The veteran died in February 1999 of pulmonary failure 
due to pulmonary carcinoma; and at his death his only 
service-connected disorder was severe degenerative arthritis 
with post-operative residuals of a total condylar replacement 
of the left knee; he initially had a 10 percent rating for 
this disability from November 26, 1957, until receiving a 
temporary 100 percent schedular rating effective August 14, 
1976, following the left condylar replacement; but he had a 
60 percent schedular rating from December 1, 1977, until his 
death.

2.  The veteran's fatal pulmonary carcinoma did not initially 
manifest until decades after his service in the military had 
ended and is unrelated to his service-connected left knee 
disorder; his service-connected left knee disorder also did 
not contribute substantially and materially to his death, or 
hasten it, or otherwise aid or lend assistance to it.  




3.  The veteran's service-connected left knee disorder was 
not of such severity as to warrant a 100 percent schedular or 
extraschedular rating during the ten years immediately 
preceding his death, and it did not preclude substantially 
gainful employment during that period either.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).  

2.  The veteran was not hypothetically entitled to a total 
rating for ten years immediately preceding his death for the 
purposes of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318(b)(1).  38 U.S.C.A. § 1318(b)(1) (West 
2002); 38 C.F.R. § 3.322 (2002).  

3.  The requirements have not been met for dependents' 
educational assistance pursuant to Chapter 35, Title 38, of 
the United States Code.  38 U.S.C.A. § 3501 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicability of the VCAA

On November 9, 2000, the VCAA became law and eliminated the 
requirement of submitting well-grounded claims.  It also 
revised VA's obligations insofar as notifying the appellant 
of the type of evidence needed to support her claims, 
and thereby complete her application for benefits, and 
assisting her in obtaining evidence if it is potentially 
relevant to her case.  This includes, when necessary, 
obtaining a medical opinion.  The VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002), 
and the implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since this change in 
law occurred during the pendency of this appeal, the 
appellant is entitled to have the VCAA considered when 
deciding her case because it provides procedural safeguards 
and protections to her that were not previously available.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  

As alluded to earlier, the Board remanded this case to the RO 
in April 2001 specifically because of the VCAA.  And after 
receiving the case back from the Board on remand, the RO sent 
the appellant a VCAA letter in May 2001 apprising her of the 
evidence and information needed to substantiate her claims.  
That letter was not returned as undeliverable, so according 
to the presumption of administrative regularity, she received 
it.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); YT v. Brown, 9 Vet. App. 195, 199 (1996).  That 
letter also explained what specific evidence she was 
responsible for submitting, herself, and what specific 
evidence VA would obtain (or attempt to obtain) for her.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the November 2002 supplemental statement of the 
case (SSOC), which also addressed the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318(b)(1), cited 
the applicable VCAA laws and regulations.  However, the 
appellant did not identify and/or submit any additional 
medical or other evidence in response.  And after giving her 
that opportunity to support her allegations, the RO 
completely readjudicated her claims on a de novo basis.

The appellant has not since indicated that any additional 
medical or other evidence, not already of record, needs to be 
obtained to support her claims and complete her applications 
for VA benefits.  So there is no remaining preliminary notice 
or development required by the VCAA since she declined her 
opportunity for a hearing.  See, e.g., Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  And since the RO already reconsidered her claim 
in light of the VCAA, the Board may proceed to issue a 
decision in her appeal without fear of prejudicing her.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

II. Governing Laws and Regulations and Legal Analysis

A. Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

The veteran died in February 1999 of pulmonary failure due to 
pulmonary carcinoma.  And at his death his only service-
connected disorder was severe degenerative arthritis with 
post-operative residuals of a total condylar replacement of 
the left knee.  He initially had a 10 percent rating for this 
disability from November 26, 1957, until receiving a 
temporary 100 percent schedular rating effective August 14, 
1976, following the left condylar replacement; but he had a 
60 percent schedular rating from December 1, 1977, until his 
death.

The veteran's service medical records (SMRs) are entirely 
unremarkable for any symptoms or other objective clinical 
indications of pulmonary carcinoma.  During a VA 
hospitalization from November 1957 to January 1958, a chest 
X-ray was negative for tuberculosis and he underwent a right 
knee arthrotomy.  Repeated chest X-rays over the ensuing 
years were negative.  Indeed, a chest X-ray on VA examination 
in August 1977 found no evidence of neoplasm and a chest 
X-ray on VA examination in November 1979 found no active 
disease.  

Records from the Thompson Oncology Group from February 1998 
to January 1999 indicate the veteran had a history of 
asbestos exposure (and his Income - Net Worth and Employment 
statements in February 1978 and December 1980 indicate he had 
post-service employment as a boilermaker).  However, tests 
did not confirm the presence of mesothelioma but were 
positive for adenocarcinoma.  He had had a coronary artery 
bypass graft in 1995 and was found to be diabetic in about 
1996.  His adenocarcinoma was believed to be most likely 
primary to his lung, although prostate cancer was an initial 
possibility.  

The essential basis of the appellant's claim is that she 
believes the veteran's 
service-connected left knee disorder led to a lack of 
exercise and a sedentary lifestyle in general-which, in 
turn, eventually fatally compromised his pulmonary status.  
So she feels his service-connected left knee disorder 
either caused or certainly at least contributed to his death 
from lung cancer.

There is no medical evidence currently of record, however, 
indicating the veteran's service-connected left knee disorder 
either caused his death, contributed substantially and 
materially to it, hastened it, or otherwise aided or lent 
assistance to it.  And since the appellant-widow is a 
layperson, she simply does not have the medical expertise or 
training necessary to give a competent probative opinion 
on this determinative issue of causation.  Therefore, her 
allegations, alone, are not sufficient to support her claim, 
and her appeal must be denied.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); see also Velez v. West, 11 
Vet. App. 148, 158 (1998); Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.

The veteran's service-connected disorder affected his 
musculoskeletal system and, while productive of disability, 
is not shown to have been, by itself and irrespective of 
other nonservice-connected disabilities, of a progressive or 
debilitating nature.  Neither is it shown to otherwise have 
been a material influence in accelerating his death.  Rather, 
despite the left knee replacement in 1976, he remained 
otherwise healthy for many, many ensuing years until he 
eventually developed his fatal lung cancer.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  

B.  Hypothetical Entitlement to a Total Rating for DIC

38 U.S.C.A. § 1318(b)(1) provides for DIC for a surviving 
spouse or child of a deceased veteran who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation a the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  

Effective January 21, 2000, 38 C.F.R. § 3.22(a) provides that 
even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, he was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death or totally 
disabling continuously since release from active duty and for 
at least 5 years immediately preceding death.  38 C.F.R. 
§ 3.22(b)(3) provides that "entitled to receive"' means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because he had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. 
§ 3.22(c) provides that for purposes of this section, "rated 
by VA as totally disabling" includes total disability 
ratings based on unemployability.  

Prior to January 21, 2000, 38 C.F.R. § 3.22(a)(2) provided 
for DIC under 38 U.S.C.A. § 1318 if the veteran was in 
receipt of or "for any reason" was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  

In view of the "for any reason" language of the earlier 
version in effect prior to January 21, 2000, 38 C.F.R. 
§ 3.22(a)(2) was interpreted as providing for an award of DIC 
if the "evidence in the veteran's claims file or VA custody 
prior to the veteran's death and the law then or subsequently 
made retroactively applicable" establish that he 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service-
connected disability for a period of ten years immediately 
preceding death.  Green v. Brown, 10 Vet. App. 111 (1997).  
See also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 268 
(1999), and Hix v. West, 12 Vet. App. 138 (1999).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the revised 38 C.F.R. § 3.22 and found a conflict 
between that regulation and 38 U.S.C.A. § 20.1106 which 
enabled an identical statute, 38 U.S.C.A. § 1311(a)(2).  The 
Federal Circuit then stayed adjudication of all proceeding 
involving claims for DIC under 38 U.S.C.A. § 1318 where the 
outcome was dependent on the revised 38 C.F.R. § 3.22, 
pending expedited rulemaking.  On April 5, 2002, VA amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations for benefits under 
38 U.S.C.A. § 1311(a)(2).  Thus, 38 C.F.R. § 20.1106 was 
amended to conform with the revised 38 C.F.R. § 3.22.  

In a supplemental precedent decision since issued, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2003) (NOVA II), 
the Federal Circuit held that VA could properly construe the 
"entitled to receive" language of 38 U.S.C. § 1311(a)(2) 
and 1318 in the same way and could properly construe the 
language of the statutes to bar filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening, i.e., "hypothetical entitlement" claims.  The 
Federal Circuit held that, although VA could construe the 
language of these two statutory sections to foreclose the 
reopening of all total disability claims filed during the 
veteran's lifetime except for CUE claims, VA did not address 
why other grounds for reopening closed proceedings (in 
addition to CUE) should not be allowed.  The Federal Circuit 
remanded that case for VA to explicitly consider the various 
interpretations of 38 U.S.C. § 1131 and 1318 concerning the 
issue of reopening and revised the stay order imposed in NOVA 
I, and directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C. § 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence.  

The RO denied entitlement to a total disability rating based 
on individual unemployability (TDIU) in decisions issued in 
April 1978, December 1980, and January 1981, and the veteran 
was properly notified of each rating decision but did not 
appeal.  Those rating actions, then, are final.  However, the 
most recent denial, in 1981, was more than 10 years prior to 
his death.  So there was no final rating decision denying 
entitlement to a TDIU within the 
10-year period immediately preceding his death.  

This appeal stems from an August 1999 rating decision, when 
the old version of 38 C.F.R. § 3.22 was in effect.  When the 
governing laws or regulations change during the pendency of 
an appeal, the most favorable version will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
VAOGCPREC 11-97 at 1.  Accordingly, the Board still must 
address the "hypothetical entitlement" aspect of this case, 
even though this is no longer a valid basis of recovery.  

Past rating actions have purported to evaluate the veteran's 
service-connected left knee disorder under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5264.  However, there is no DC 5264 in 
the Schedule for Rating Disabilities.  Nevertheless, the 
applicable DCs relating to evaluation for disability of the 
knee, DCs 5256 thru 5263 do not provide for a rating of 60 
percent or higher except for DC 5656 which provides for a 60 
percent evaluation when there is extremely unfavorable 
ankylosis of the knee in flexion at an ankle of 45 degrees or 
more.  Here, the veteran's left knee was not ankylosed in any 
position, either unfavorable or favorable.  He only 
temporarily received a 100 percent rating for one year 
following his left knee replacement in August 1976 under 
38 C.F.R. § 4.71a, DC 5055, which provided for a 100 percent 
rating for one year following implantation of a prosthesis.  
DC 5055 also provided that, following the one year period, a 
maximum 60 percent rating could be assigned for chronic 
residuals consisting of severe painful motion or weakness in 
the effected extremity.  It was under this provision that the 
veteran received the lower 60 percent rating from December 1, 
1977, until his death in February 1999.  

Also, the RO denied entitlement to a TDIU in rating decisions 
issued in April 1978, December 1980, and January 1981, and 
the veteran was properly notified of each rating decision but 
did not appeal.  However, there is no allegation of CUE in 
any of those rating actions.  Norris (Robert) v. West, 12 
Vet. App. 413, 422 (1999); Crippen v. Brown, 9 Vet. App. 412, 
417-18 (1996).

A schedular rating higher than 60 percent was not possible 
under the Schedule for Rating Disabilities during the 10 
years immediately preceding the veteran's death.  
Accordingly, hypothetical entitlement to a total disability 
rating during the 10 years immediately preceding his death 
may only be established if a 100 percent rating was warranted 
for his service-connected left knee disorder on an 
extraschedular basis, under 38 C.F.R. § 3.321(b)(1), or if 
his disability precluded substantially gainful employment 
warranting a TDIU.  

38 C.F.R. § 3.321(b)(1) provides that in an exceptional case, 
where the schedular evaluations are found to be inadequate, 
an extra-schedular evaluation may be assigned commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment (i.e., beyond that contemplated by the rating 
assigned) or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

There is no persuasive evidence of any unusual or exceptional 
circumstances, such as frequent periods of hospitalization 
solely due to the service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  

The veteran underwent excision of the medial meniscus of the 
left knee during service in December 1951 and he underwent a 
condylar replacement in the left knee, after having had a 
total knee replacement of the nonservice-connected right knee 
in 1973.  The last full VA examination to determine the 
severity of the veteran's service-connected left knee 
disorder was in 1979, at which time it was reported that he 
helped his wife perform housework but had to take frequent 
rest periods by sitting in a chair.  He could drive a car for 
roughly 10 to 15 miles, while having to use the brake pedal 
and accelerator with this left lower extremity, and could go 
as far as 50 miles if someone else were driving.  He also 
reported that he frequently went out fishing in decent 
weather and could stay out roughly 1 1/2 to 2 hours.  He also 
went hunting in the woods for 2 to 4 hours.  On physical 
examination he wore a left knee brace and had minimal 
swelling.  There was no fluid and it is significant to note 
that there was no gross muscle atrophy.  He could fully 
extend his left knee and could flex the knee to 90 degrees.  
Left quadriceps function was weak, but present.  

Thus, the Board finds that there remained a significant 
amount of functional ability in the veteran's left knee and 
that the record otherwise does not establish that there was 
marked interference with employment due solely to his 
service-connected left knee disorder.  

With respect to a TDIU, total disability will be considered 
to exist when there is present any impairment of mind or body 
that is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent, but total ratings 
will not be assigned, generally, for temporary exacerbations 
or acute infectious diseases-except where specifically 
prescribed by VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

Here, for more than the 10 years immediately preceding his 
death, the veteran's service-connected left knee disorder was 
rated as 60 percent disabling.  Consequently, he met the 
threshold minimum rating requirements for consideration of a 
TDIU-provided that his service-connected left knee disorder, 
standing alone, was so severe as to render him unable to 
secure or follow a substantially gainful occupation.  But it 
apparently was not.



There is only a paucity of medical evidence during the 10 
years immediately preceding the veteran's death-except for 
the private clinical records from the Thompson Oncology Group 
covering the period from February 1998 to January 1999, which 
were received in May 1999, after his death.  Because this 
private clinical evidence was received after his death, it 
may not be considered in determining entitlement to DIC on 
the basis of "hypothetical" entitlement to a total rating 
during the 10 years immediately preceding his death.  Green 
v. Brown, 10 Vet. App. 111 (1997).  See also Carpenter v. 
West, 11 Vet. App. 140 (1998), Wingo v. West, 11 Vet. 
App. 307 (1998), Cole v. West, 13 Vet. App. 268 (1999), and 
Hix v. West, 12 Vet. App. 138 (1999).  

The veteran reported in an Income - Net Worth and Employment 
statement, VA Form 21-527, in December 1980 that he had been 
totally disabled since August 1976 (when he had his surgical 
left knee replacement).  However, in VA Form 21-527 in 
February 1978 he previously reported that he was totally 
disabled due to his "knees."  As to this, a clinical 
history during his private hospitalization in August 1976, 
when he had the left knee replacement, reflects that he had 
had a total right knee replacement in 1973 with such poor 
results that the right knee prosthesis was later removed and 
an arthrodesis was performed.  Subsequently, an official 
examination in March 1978 the veteran again reported that he 
had been unable to work since 1973 and on examination at that 
time it was found that his right knee was fused in full 
extension.  Moreover, in the February 1978 VA Form 21-527 
he reported that he had been totally disabled since 1973 
(again, when he had the right knee replacement).  



Beginning with VA Form 21-527 in June 1976, it is clear that 
the veteran had been unemployed since the right knee 
replacement in 1973.  There are lay statements and statements 
from physicians over the years opining that the veteran was, 
in essence, unemployable.  However, all of these statements 
specifically note the impairment stemming from both the 
service-connected left knee and the nonservice-connected 
right knee, and in some instances impairment due to other 
disabilities.  

So while the veteran was clearly unemployable since 1973 due 
to impairment from both his service-connected left knee and 
the nonservice-connected right knee, it must be determined 
whether the service-connected left knee disorder, alone, 
precluded obtaining or retaining substantially gainful 
employment.  

As to this, VA examination in 1958 noted the veteran had work 
experience as a brick mason and the 1978 VA Form 21-527 noted 
that he had past employment as a boilermaker.  As noted 
above, there remained a significant amount of 
functional ability in his left knee.  Accordingly, the Board 
concludes that the service-connected left knee disorder, 
standing alone, was not disabling to such an extent that 
substantially gainful employment was precluded.  

C.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.

A surviving spouse of a veteran, who died of a service- 
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 2002).  As the Board 
has denied service connection for the cause of the veteran's 
death and DIC under 38 U.S.C.A. § 1318(b)(1), and, as the 
record reflects, the veteran was not evaluated as having 
disability total and permanent in nature as a result of 
service-connected disability at the time of his death, the 
veteran's surviving spouse is not eligible for such benefits, 
and entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 21.3020, 21.3021.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994) it was held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit.  Unfortunately, in this case, the 
appeal must be denied as to all issues because the 
preponderance of the evidence is unfavorable.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC under the provisions of 38 U.S.C.A. § 1318(b)(1) is 
denied. 

Dependents' educational assistance benefits under 38 U.S.C. 
Chapter 35 is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

